Name: COMMISSION REGULATION (EC) No 1508/95 of 29 June 1995 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1151/95 may be accepted
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  international trade;  animal product
 Date Published: nan

 No L 147/26 EN Official Journal of the European Communities 30 . 6. 95 COMMISSION REGULATION (EC) No 1508/95 of 29 June 1995 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1151/95 may be accepted HAS ADOPTED THIS REGULATION : Article 1 Every application for an import licence lodged in accord ­ ance with Regulation (EC) No 1151 /95 shall be granted to the following extent : (a) 249,704 kg per tonne imported in 1992, 1993 and 1994 for importers as defined in Article 2 ( 1 ) (a) of Regulation (EC) No 1151 /95 ; (b) 144,688 kg per tonne applied for in the case of impor ­ ters as defined in Article 2 (2) of Regulation (EC) No 1151 /95 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1151 /95 of 22 May 1995 opening and providing for the administration of a tariff quota for meat of bovine animals, frozen , falling within CN code 0202 and products falling within CN code 0206 29 91 (from 1 July 1995 to 30 June 1996) ('), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 1151 /95 provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports in 1992, 1993 and 1994 ; whereas in the other cases the quantities applied for exceed the quantities available under Article 2 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5 (2) of Regulation (EC) No 1151 /95, Article 2 This Regulation shall enter into force on 30 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 116, 23. 5. 1995, p. 15.